Citation Nr: 0630468	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  04-37 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for emphysema. 

2.  Entitlement to service connection for bi-basal pneumonia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to July 
1974. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for emphysema and for bi-basal pneumonia. 

The veteran testified before the Board sitting at the RO in 
June 2005. 


FINDINGS OF FACT

1.  The veteran has chronic obstructive pulmonary disease 
(COPD), initially diagnosed as mild emphysema, that first 
manifested many years after service and is not related to any 
incident of service. 

2.  The veteran does not have a current diagnosis of bi-basal 
pneumonia. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory 
disability diagnosed as emphysema and COPD have not been met.  
38 U.S.C.A. § 1101, 1110, 1112, 1116 (West 2002), 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005). 

2.   The criteria for service connection for a respiratory 
disability diagnosed as bi-basal pneumonia have not been met.  
38 U.S.C.A. § 1101, 1110, 1112, 1116 (West 2002), 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004 and April 
2004, and a rating decision in May 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2004 statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has not obtained an examination for reasons discussed 
below.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

The veteran served in field artillery and infantry units in 
the Republic of Vietnam from November 1967 to November 1968 
and from May 1970 to April 1971.  He also served as an 
instructor and administrative supervisor at an artillery 
training unit at Fort Sill, Oklahoma from January 1969 to 
April 1970.  He contends that his respiratory diseases were 
caused by exposure to CS (tear) gas during training 
evolutions at Fort Sill or by exposure to herbicides in the 
Republic of Vietnam. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005). 

Some chronic diseases maybe presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3). 

In addition, a veteran who served in the Republic of Vietnam 
between January 9, 1962, and May 7, 1975, is presumed to have 
been exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) 
(iii).  In the case of such a veteran, service connection 
based on herbicide exposure will be presumed for certain 
specified diseases, including respiratory cancers, that 
become manifest to a compensable degree within a specified 
period of time in the case of certain diseases. 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a) (6), 3.309(e).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Such determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In his February 2004 claim and in his June 2005 hearing, the 
veteran stated that he was assigned duties for eight months 
as the non-commissioned officer in charge of CS gas training 
for officer students at Fort Sill.  Service personnel records 
showed he was assigned as an instructor but did not 
specifically address the subjects that he taught or the 
activities that he supervised.  He stated that he accompanied 
students with protective masks into a sealed building in 
which CS gas was released.  Part of the training included 
holding breath, breaking the seal on the mask, allowing the 
gas to enter, and then resealing and clearing the mask by 
exhaling.  He demonstrated the technique and was exposed to 
the gas for short periods each time.  He conducted the 
training 3 to 18 times per day, 1 to 5 days per week.  He 
stated that on one occasion he and approximately half the 
class became ill.  He stated that he was treated with 
repeated eye washes and use of an ointment.  The veteran also 
stated that while serving in Vietnam, he frequently traversed 
areas that had recently been sprayed with herbicides. 

Service medical records are silent for any complaint, 
treatment, or diagnosis of respiratory disease in service.  
There is no record of medical treatment for either routine 
exposure to CS gas or for an acute respiratory or eye injury.  
Physical examinations in May 1973 and July 1974 showed no 
respiratory abnormalities. 

In July 1991, a treatment report for an unrelated condition 
stated that the veteran had been a 5 pack per day smoker for 
over 30 years.  In about 1996, the veteran was diagnosed with 
and began significant treatment for heart disease.  However, 
examinations and X-rays coincident with this treatment showed 
no indications of lung disease.  In January 2003, the veteran 
was hospitalized for further complications of heart disease.  
A VA examiner noted that the veteran had reduced his smoking 
to one-half pack per day and also noted a history of mild 
emphysema.  In a discharge summary the same month, another 
physician noted a history of 80 pack-years of smoking and 
diagnosed COPD. 

In January 2004, a radiologist at a private hospital noted 
that a recent chest X-ray showed infiltrates in both lung 
bases "suggestive of an inflammatory lung disease compatible 
with bi-basal pneumonia."  However, in June 2004, the same 
radiologist conducted a comparison with a new X-ray and found 
that there was a complete clearing of infiltrates in both 
lungs.  The same month, the veteran underwent examination by 
a private pulmonologist working at the same hospital.  She 
noted the veteran's smoking history and that he had been 
complaining of shortness of breath for the previous two 
years.  She did not refer to the comparative X-rays but did 
review a spirometric test and diagnosed COPD.  She did not 
mention bi-basal pneumonia or comment on the etiology of the 
disease other than noting the history of heavy smoking.  

First, the Board concludes that the veteran does not have a 
current diagnosis of bi-basal pneumonia.  The radiologist's 
January 2004 diagnosis of pneumonia was not definitive and 
the infiltrates that she first observed were not present in 
an X-ray five months later.  A pulmonologist also classified 
the veteran's lung disease only as COPD.  Absent a diagnosis 
of a current condition, service connection for bi-basal 
pneumonia is not warranted.  Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board 
finds that the evidence shows that the veteran's current 
diagnosis is COPD, not bi-basal pneumonia.  The evidence does 
not show that the veteran currently has bi-basal pneumonia.  
Therefore, service connection for bi-basal pneumonia must be 
denied.

The Board concludes that the veteran does have a current 
diagnosis of a respiratory disease, first identified as 
emphysema and later classified as COPD.  Emphysema was 
mentioned once in a medical history in January 2003, but 
there are no records of a specific diagnosis of the disease.  
The same month and again in January 2004, different 
physicians made clear diagnoses of COPD.  

However, the Board finds that direct service connection for a 
respiratory disease is not warranted because there is no 
evidence of incurrence or injury in service.  There was no 
record of any diagnosis or treatment for a respiratory 
disease in the service medical records.  The veteran 
described how he was exposed to CS gas, but there is no 
evidence to show that it caused an injury.  Exposure during 
training was a routine, planned, and predominantly incident-
free training exercise.  The veteran has stated that n only 
one occasion were there any adverse effects, and he stated 
that he was treated immediately only for eye irritation.  He 
did not state that he experienced respiratory distress.  
There is no medical record of examination, diagnosis, or 
follow-up treatment for a respiratory injury.  Although he 
contends that the exposure caused a respiratory injury that 
lead to his disease, the veteran, as a layperson without 
ostensible medical expertise, is not competent to provide a 
diagnosis or opine on a matter requiring knowledge of medical 
principles.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Regulations contain no 
presumption of injury or service connection for exposure to 
CS gas. 

Presumptive service connection for COPD as a chronic disease 
is not warranted.  The disease is not among those listed in 
38 U.S.C.A. § 1101 (3) and 38 C.F.R. § 3.309(a) subject to 
presumptive service connection.  In addition, the veteran's 
respiratory disease, classified as either emphysema or COPD, 
was first manifested not earlier than July 1991, several 
decades after service. 

Presumptive service connection for COPD as a result of 
exposure to herbicides is also not warranted because the 
disease is not among those listed in 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.309(e) subject to presumptive service 
connection.  COPD is not a respiratory cancer.  Furthermore, 
there is no competent opinion of record that shows that any 
current respiratory disability is the result of exposure to 
herbicides.

In his October 2004 appeal, the veteran stated that VA should 
have scheduled him for an examination prior to denying his 
claim.  VA will obtain a medical examination or a medical 
opinion if the evidence of record does not contain competent 
medical evidence to decide the claim, but there is evidence 
of a current disability; an event, injury, or disease in 
service; and evidence that the disability is associated with 
the event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2005).  Here, there is no evidence of a 
respiratory injury in service, and there is no medical 
evidence that the veteran's disease was caused by anything 
other than references to a history of heavy smoking.  
Therefore, additional medical examinations or opinions are 
not required to decide the claim.

The Board finds that the competent evidence does not show 
that any current respiratory disorder is the result of the 
veteran's service or of any exposure to CS gas or herbicides 
during his service.

In sum, the weight of the credible evidence demonstrates that 
the veteran's current respiratory disease, diagnosed 
sequentially as emphysema and COPD, was first manifested many 
years after service and is not related to his active service 
or any incident therein.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




ORDER

Service connection for emphysema is denied. 

Service connection for bi-basal pneumonia is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


